Case 1:20-cv-05555-NGG-RML Document 19 Filed 03/04/21 Page 1 of 23 PageID #: 271




  LAW OFFICE OF JAMES CHUNG
  James Chung
  43-22 216th Street
  Bayside, NY 11361
  Telephone: (718) 461-8808
  Facsimile: (929) 381-1019
  jchung_77@msn.com

  SHEEHAN & ASSOCIATES, P.C.
  Spencer Sheehan
  60 Cutter Mill Road, Suite 409
  Great Neck, NY 11021
  Telephone: (516) 303-0552
  Facsimile: (516) 234-7800
  spencer@spencersheehan.com

  United States District Court
  Eastern District of New York

  KBH SPORTS CLUB LLC and DAVID CHUNG,                          1:21-cv-05555-NGG-RML
  individually and on behalf of all others similarly
  situated,
                                          Plaintiffs,


            - against -                                         First Amended Complaint


  AMERICAN ZURICH INSURANCE CO.,
                                          Defendant.



       Plaintiffs KBH SPORTS CLUB LLC. and DAVID CHUNG (“Plaintiffs” or the “insured”

  herein), individually and on behalf of all similarly situated gyms, health clubs, health & fitness

  centers and other businesses bring this Class Action Complaint against AMERICAN ZURICH

  INSURANCE COMPANY., (“Zurich,” the “insurer” or “Defendant”), and on the basis of personal

  knowledge, information and belief, and investigation of counsels, allege as follows:

                                    NATURE OF THE ACTION

       1.         This is a class action on behalf of Plaintiffs seeking remedy for wrongful denial of
Case 1:20-cv-05555-NGG-RML Document 19 Filed 03/04/21 Page 2 of 23 PageID #: 272




  insurance claims submitted to Defendant insurance company and an unfair taking of an unearned

  insurance premium.

          2.         Plaintiffs purchased an all-risk commercial insurance policy from Defendant to

  protect from unexpected events. Exhibit A (“Policy”).               Plaintiffs made claims for coverage under

  the insurance policy expecting Defendant to indemnify and compensate for the recent losses

  incurred.1

          3.         In a swift reaction, Defendant denied and refused to indemnify Plaintiffs for the

  losses.

          4.         The claim denial took less time than a “knee jerk” reaction since the denial letters

  were, probably, a standard form which were pre-written even prior to submission of the claims.

          5.         Defendant summarily, uniformly and consistently, rejected all claims across-the-

  board on substantively same or similar insurance policies held by Plaintiffs and the proposed

  members of the class, (“Blanket Rejection” hereon).

          6.         These Blanket Rejections were unjustified, unreasonable and without proper basis.

          7.         Plaintiff further seeks remedy for Defendant’s unfair business practice of unjustly

  profiting and retaining excessive premiums.

          8.         Recent developments, including business suspensions and business interruptions,

  have substantially reduced the risks associated with the commercial insurance. Yet, Defendant

  overcharged, continues to overcharge and collect excessive premiums.

          9.         The current premium does not reflect the changed circumstances.                  Nor does the

  current premium take into account the existing business climate.

          10.        No risk was attached to the parts of the Policy. Only partial risk was attached to


  1
      Plaintiffs’ insurance policy became effective January 5, 2020 and renewed on January 5, 2021.

                                                            2
Case 1:20-cv-05555-NGG-RML Document 19 Filed 03/04/21 Page 3 of 23 PageID #: 273




  other parts of the Policy.   Plaintiffs are entitled to a partial refund of the insurance premium paid.

                                        JURISDICTION AND VENUE

        11.      This Court has subject-matter jurisdiction over this action pursuant to 28 U.S.C. §

  1332(d)(2) (Class Action Fairness Act of 2005 or “CAFA”).              The aggregate claims of all

  members of the proposed class and subclasses are in excess of $5 million, exclusive of interest and

  costs, and there are more than 100 putative class members.      Plaintiffs, as well as members of the

  proposed class, are citizens of a state different from Defendant.

        12.      Pursuant to 28 U.S.C. § 1391, this Court is the proper venue for this action because

  a substantial part of the events, omission, and acts giving rise to the claim occurred in this District

  where Defendant distributed, marketed, advertised, and sold the insurance policy at issue

  throughout New York and New Jersey.

        13.      Pursuant to 28 U.S.C. § 1391(b)(2), this Court is the proper venue because Plaintiffs

  and a substantial portion of putative class members are residents of this District and a substantial

  part of the acts and omissions that gave rise to this Complaint occurred or emanated from this

  District.

        14.      This Court has personal jurisdiction over Defendant because it is authorized to do

  business and does business in New York and New Jersey, has marketed, advertised and made sales

  in New York and New Jersey, and has sufficient minimum contacts with this state and/or

  sufficiently avails itself of the markets of this state through its promotion, sales, and marketing

  within this state to render the exercise of jurisdiction by this Court permissible.

                                         FACTUAL ALLEGATIONS

  COVID-19 Disease and the Global Pandemic

        15.      Coronavirus disease 2019 (COVID-19) is a contagious respiratory and vascular



                                                     3
Case 1:20-cv-05555-NGG-RML Document 19 Filed 03/04/21 Page 4 of 23 PageID #: 274




  disease caused by severe acute respiratory syndrome coronavirus2 (SARS-2-CoV-2).

       16.       COVID-19 virus mainly spreads from symptomatic and asymptomatic people

  through the air, primarily by small droplets or aerosols, as an infected person breathes, coughs,

  sneezes or speaks. An infected person remains infectious for 10 – 14 days.

       17.       The World Health Organization (the “WHO”) declared COVID-19 a Public Health

  Emergency of International Concern (PHEIC). On March 11, 2020, the WHO declared COVID-

  19 a pandemic.

       18.       As of February 2021, more than 28.2 million Americans were infected and more

  than half-million lives perished due to COVID-19 pandemic.

       19.       In order to prevent the spread of COVID-19 disease, authorities worldwide have

  responded by implementing travel restrictions, lockdowns and business closures. The response has

  caused global social and economic disruption never seen before in most people’s lifetime.

  New York & New Jersey Business Closure Orders

       20.       Concerned with the rising spread of COVID-19 disease, New York and New Jersey

  governors executed Executive Orders.

       21.       In New York, Governor Cuomo signed Executive Order No. 202.3 (the Business

  Closure Order” hereon) on March 7, 2020, directing closure of certain retail businesses. The

  closure included a separate directive for “gym, fitness centers, classes and movies theatres to cease

  operation on March 16, 2020 until further notice.”

       22.       A few days later, Governor Cuomo signed the “New York State on PAUSE”

  Executive Order No. 202.6 with a new directive for all “non-essential” business to close statewide.

       23.       New Jersey soon followed suit with Governor Murphy signing Executive No. 107

  on March 21, 2020, directing the temporary closure of all “non-essential” retail businesses.



                                                   4
Case 1:20-cv-05555-NGG-RML Document 19 Filed 03/04/21 Page 5 of 23 PageID #: 275




       24.       The Business Closure Order was lifted in New Jersey on August 27,2020 after

  Governor Murphy signed an Executive Order No. 181. The order permitted re-opening of gym,

  health clubs and fitness centers on September 1, 2020. However, the businesses were to open at

  only 25% of full capacity.

       25.       The Business Closure Order was lifted in New York City on August 31, 2020 when

  Mayor de Blasio signed an Emergency Executive Order No 144. The directive permitted the re-

  opening of gyms, health clubs and fitness centers on September 2, 2020 at 33 % of maximum

  capacity.

       26.       Both states mandated stringent safety guidelines for businesses to re-open including

  social distancing and mask or face covering requirements.

  Zurich Insurance Policy

       27.       Plaintiffs and the proposed class members obtained an “all risk” commercial

  insurance policy (“Policy” hereon), including but not limited to, a Building and Personal Property

  Coverage Form (CP 00 10 10 12) and Business Income (And Extra Expense) Coverage Form (CP

  00 30 10 12), (“BIF”). Policy at *106.

       28.       The forms and endorsements in the policy are materially and substantially the same

  as the policies issued to the members of the proposed class.

       29.       The “all risk” policy is a type of insurance coverage which covers all risks or loss

  except for risks that are specifically excluded.      For instance, if the policy excludes earthquakes

  and military actions, all other perils are covered.

       30.       The “all risk” coverage contrast from a “named peril policy.” In a “named peril

  policy,” the coverage is limited to losses that are specifically listed. For example, if the policy

  includes risks associated with earthquakes and the military actions, only those two risks will be



                                                     5
Case 1:20-cv-05555-NGG-RML Document 19 Filed 03/04/21 Page 6 of 23 PageID #: 276




  covered.

       31.       Under BIF, Defendant agreed to indemnify and compensate for the “loss or damage

  caused by or result from a Covered Causes of Loss,” (the “Covered Loss” hereon).        The Covered

  Causes of Loss is enumerated in “Causes of Loss – Special Form,” (CP 10 30 09 17), (“CLF”

  hereon).

       32.       The CLF, in pertinent part, provides as follows:

                A. Covered Causes of Loss
                 When Special is shown in the Declarations, Covered

                 Causes of Loss mean direct physical loss unless the loss

                 is excluded or limited in this policy. Policy at *115.

       33.       The Policy further provides additional coverages for an interruption to business

  caused by “civil authority,” BIF A.5. Policy at *107.   This section states that the insurer “will pay

  for the actual loss of Business Income sustained and necessary Extra Expense caused by action of

  civil authority that prohibits access to the described premises.”

       34.       The BIF provides coverage for different type of losses, including but not limited to,

  the following; a. Net income that would have been earned or incurred; b. Continuing normal

  operating expenses incurred, including payroll; and c. Business income other than “Rental Value.”

       35.       These losses are to be paid to Plaintiffs that occur due to the “suspension” of the

  normal operations and during the period of restoration. The BIF also covers “extra expenses”

  incurred during the “period of restoration.” The “extra expenses” are the “necessary expenses

  that would not have been incurred if there had been no direct physical loss or damage to the

  property.”

       36.       The Policy did not directly exclude or limit coverage for losses resulting from

  “Business Closure Order.”

                                                   6
Case 1:20-cv-05555-NGG-RML Document 19 Filed 03/04/21 Page 7 of 23 PageID #: 277




        37.       Furthermore, the insurer did not exclude or limit coverage from pandemic,

  epidemic or communicable disease or anything alike.2

  Wrongful Denial of Plaintiffs’ Insurance Claim

        38.       In compliance with the Business Closure Order, Plaintiffs temporarily suspended

  business operation on or about March 16, 2020.

        39.       Plaintiffs submitted a claim to Defendant insurance company following the

  Business Closure Order requesting coverage for the Covered Loss pursuant to the Policy.

        40.       Defendant denied coverage for the Covered Loss, asserting the following (Exhibit

  B).

              a. Plaintiffs had not “sustained a physical loss or damage to the property”

              b. the civil authority provision does not apply to claims.

              c. Exclusion of loss due to virus or bacteria

              d. Exclusion based on Acts or decisions, including the failure to act or decide, of any

                  person, group, organization or government body.

              e. Loss of Market or Delay Exclusion.         “Delay, loss of use or loss of market is not

                  covered.”

  Plaintiffs Suffered “Direct Physical Loss or Damage to Property”

        41.       The denial based on lack of “physical loss or damage to the property” is mistaken.

  Defendant seems to be using “direct physical loss” and “physical loss or damage to property”

  interchangeably.    Those two terms appear in the same paragraph in the claim denial letter without

  explanation.

        42.       The Policy fails to provide the definition of “direct physical loss” or “damage to


  2
    “Fitness and Wellness Professional Liability Endorsement” at A.2.s. excludes communicable disease.   The
  exclusion only applies to this endorsement.

                                                      7
Case 1:20-cv-05555-NGG-RML Document 19 Filed 03/04/21 Page 8 of 23 PageID #: 278




  property.”     The Policy also does not define “direct,” “physical,” “loss,” “damage” or “property.”

        43.       The Defendant’s glossary of definitions in CLF fails to provide any guidance (CLF

  G. Definitions). Defendant also fails to provide the definition of the term in the BIF (BIF F.

  Definitions) or the BP (BP H. Definitions).

        44.       Therefore, the terms must be deciphered using a standard English dictionary or by

  performing contextual analysis of the Policy applying plain and ordinary meaning of the words.

        45.       A cursory application of the Black’s Law Dictionary or the Merriam-Webster

  dictionary permits formulation that equates “direct physical loss or damage to property” to

  deprivation of the right to use the premises.

        46.       The application of the dictionary definition permits the construction that “direct

  physical loss” is equivalent to deprivation of (loss of) material that has an objective existence

  (physical) in the natural course of events (direct).   Consequently, direct loss of use of the premises

  caused by the communicable disease, pandemic and the resulting business closure order constitutes

  “direct physical loss.”

        47.       Similarly, application of either dictionaries allows the construction that the

  “damage to property” can be interpreted to be “the loss of ownership or the right to use the

  property” for the intended purpose. Plaintiffs lost the right to use the fitness center as a result of

  the business closure order. Plaintiffs were not permitted to operate the business until the business

  closure orders were lifted.

        48.       The contextual analysis of the Policy employing the plain and ordinary meaning to

  the terms yields the same result.

        49.       Commercial General Liability Coverage Form (CG 00 01 04 13, Section V.

  Definitions. 17. B. “Property damage” means), provides some guidance. Policy at *46.         “Property



                                                     8
Case 1:20-cv-05555-NGG-RML Document 19 Filed 03/04/21 Page 9 of 23 PageID #: 279




  damage” can be defined as “loss of use of tangible property that is not physically injured.”

  “Property damage” appears to have the same meaning as “damage to property.”

        50.       In that clause, the term ”property damage” includes the inability to “use” the

  property. The loss of use of the premises, building and equipment is synonymous with “loss of

  use of tangible property.”   The word “direct” is not a qualifying word for “damage to property.”

        51.       The term “loss” can also be deciphered by using the Policy language. The term

  “loss” can be interpreted by analyzing the Building and Personal Property Coverage Form

  Additional Limitation – Interruption of Computer Operations. Policy at *90.            In the form,

  Defendant limits “interruption of computer operations” in part A.4.a. Policy at *107.

        52.       That section states that “Coverage for Business income does not apply when

  suspension or operation is caused by...corruption of electronic data, or any loss or damage to

  electronic data....”   The electronic data is capable of suffering loss or loss of use. However,

  electronic data cannot be physically damaged since it is an intangible item.   In that sense, damage

  can have the same meaning as loss of use.

        53.       Due to the fortuitous events and the Business Closure Order, Plaintiffs lost the

  “use” of the insured property, a Covered Loss.

        54.       In regards to “direct physical loss,” the communicable disease and the pandemic

  resulting in the business closure order directly affected physical use and the functionality of the

  insured property. The loss of use of the premises is a physical loss as opposed to items like

  computer data, customer list, accounting, which is not a physical loss.

        55.       As a matter of fact, the Policy even covers indirect physical loss.   The BIF A.5.a.

  covers indirect loss due to “action by civil authority.” The Policy under “civil authority,” in

  pertinent part, states that “when a Covered Cause of Loss causes damage to property other than



                                                    9
Case 1:20-cv-05555-NGG-RML Document 19 Filed 03/04/21 Page 10 of 23 PageID #: 280




  property at the described premises, we will pay...” Policy at *107.

          56.       The “damage to property other than property at the described premises,” depicts the

  loss to other property that causes indirect loss or damage to the insured’s property. The loss is

  indirect because the loss first occurs at the property that belongs to “other than the insured.”    If

  indirect loss of use is covered under the Policy, the direct loss of use must be covered.

          57.       Plaintiffs have suffered a direct physical loss and damage to their property because

  they have been unable to use the property for the intended commercial purpose.

          58.         The pandemic and the resulting Business Closure Order prevented Plaintiffs from

  the use of the premises which is equivalent to “physical loss” or “damage to property.” The

  functionality of the premises became non-existent.

          59.       The New York City government supports the proposition that a pandemic causes a

  loss and/or damage to property. The Emergency Executive Order No. 100 dated March 16, 2020

  contains the following:

                        “WHEREAS, this order is given because of the propensity of the
                        virus to spread person to person and also because the virus physically
                        is causing property loss and damage.” 3

          60.       The “propensity of the virus to spread person to person” refers to the pandemic.

  The executive order further recognizes that the pandemic is a physical occurrence that causes

  “property loss and damage.”

          61.       Although satisfaction of one of the two terms is necessary for coverage, Plaintiffs

  qualify for compensation based on both “direct physical loss” and “damaged to property.”

          62.       Lastly, the contradictions and ambiguity in the insurance policies are interpreted

  against the insurers.


  3
      https://www1.nyc.gov/assets/home/downloads/pdf/executive-orders/2020/eeo-100.pdf

                                                         10
Case 1:20-cv-05555-NGG-RML Document 19 Filed 03/04/21 Page 11 of 23 PageID #: 281




  Plaintiffs’ Losses Are Covered By Civil Authority Clause

        63.        The denial based on “civil authority” is also erroneous.             The “Civil Authority” is

  an additional coverage.       See text below. Policy at *107.




        64.        The civil authorities issued the business closure orders to prevent the spread of

  communicable disease and the pandemic.                 Access to Plaintiffs’ property has been limited,

  restricted and prohibited by Business Closure Order and the pandemic. No one was allowed to

  enter the property, including the customers and employees during the crisis.                        As such, the

  business closure orders prohibited access to Plaintiffs’ premises.

        65.          All other businesses surrounding Plaintiffs’ business were required to comply with

  the Business Closure Order.            Consequently, many businesses within one mile of Plaintiffs

  suffered the same property damage.4

        66.        The civil authority clause does not require a physical obstruction to impede access


  4
    Under civil authority clause, Defendant utilizes “damage to property” and “property damage” interchangeably.
  As mentioned earlier, “property damage” includes “loss of use of tangible property.” See Policy at *46. The tangible
  property here is the premises and/or the business.

                                                          11
Case 1:20-cv-05555-NGG-RML Document 19 Filed 03/04/21 Page 12 of 23 PageID #: 282




  to the premises. However, the Ingress/Egress Coverage requires a physical obstruction to afford

  coverage. Policy at *152. See text below.




       67.       If Defendant wanted to apply the “physical obstruction” language in civil authority

  clause, they should have clearly and unambiguously written it into the Policy.            And if

  Ingress/Egress clause is intended to supplement the civil authority clause, it should have been

  clearly and conspicuously stated.

       68.       The “Ingress/Egress” portion of the Policy is an additional coverage that cannot be

  utilized to limit or exclude the Covered Loss.

  Exclusions Do Not Apply to Plaintiffs’ Claim

       69.       The claim denial based on “virus exclusion” is erroneously applied. Plaintiffs’

  losses were not caused by a “virus” or any requirement to remove the virus contamination from

  the insured premises.   No COVID-19 virus was found in, on or around the Plaintiffs’ properties.

       70.       The actual cause of Plaintiffs’ Covered Loss was the communicable disease,

  COVID-19 pandemic and the resulting Business Closure.         The intent of the Business Closure

  Order was to contain the spread of the pandemic.

       71.       Furthermore, the Policy did not exclude coverage for communicable disease.

  Curiously, the Fitness and Wellness Professional Liability Endorsement (“FWE”) excludes

  coverage for “communicable disease.” A.2.s. Policy at *79.

       72.       The exclusion of the communicable disease only in FWE evinces Defendant’s

                                                   12
Case 1:20-cv-05555-NGG-RML Document 19 Filed 03/04/21 Page 13 of 23 PageID #: 283




  intent to extend coverage for communicable disease in other parts of the Policy.              The

  communicable disease exclusion in FWE would be superfluous if the policy did not afford

  coverage for communicable disease in other parts of the Policy.

       73.       The intent to cover communicable disease is further evidenced by the inclusion of

  the same in the renewal Policy commencing on January 5, 2021. Exhibit C at *3.      The insertion

  of communicable disease exclusion in the new extension policy evinces Defendant’s intent to

  cover the same in the old Policy. At the minimum, Defendant is acknowledging ambiguity in the

  pre-existing Policy.

       74.       Next, Defendant denied the claims based in exclusion from “Acts or decisions,

  including the failure to act or decide, of any person, group, organization or government body.

  Policy at *118. Defendant also denied the claims based on “Loss of Market or Delay Exclusion.

  Delay, loss of use or loss of market” is not covered. Policy at *117.

       75.       The exclusions are catchall phrases that would vitiate any and all legitimate

  coverages. For instance, if a dangerous situation causes a loss and the fire department closes the

  business, Defendant can use the “decision of any person or group” to negate coverage. Likewise,

  if the fire department closes the business for prolonged period for safety reasons, Defendant can

  use “loss of use and loss of market” to refuse coverage.

       76.       Moreover, neither of the exclusions are written in proper context. No one would

  expect the loss of use exclusion to be inconspicuously hidden away with clauses relating to

  appliances, smoke, vapor or gas.      Similarly, the “individual, group, and government body”

  exclusion is hidden away in clauses relating to weather conditions, zoning and defects.

       77.       Plaintiffs suffered loss of business income that Plaintiffs reasonably would have

  expected, but for, the interruption required by the Business Closure Orders.



                                                  13
Case 1:20-cv-05555-NGG-RML Document 19 Filed 03/04/21 Page 14 of 23 PageID #: 284




       78.         The “all risk” policy,” with “Loss of Income & Extra Expense Coverage” provided

  by Defendant applies to suspension, restoration, and interruption of operations. The action by

  civil authority separately applies as additional coverage.

       79.         Plaintiffs are entitled to indemnification and compensation for all losses under the

  Policy.

  Rejection of Refund for Unearned Premium and Rejection of Discount on Future Premium

       80.         After rejection of the claim, Plaintiffs contacted the insurance broker to salvage

  refund of the insurance premium for the business suspension period and partial operation period.

  Plaintiffs also requested discounts on future premiums during the business interruption period.

       81.         In another “knee jerk reaction,” Plaintiffs’ request for refund/reduction in premium

  was rebuffed by the broker. Reason for the refusal was because the broker categorized Plaintiffs’

  business as “dark property” or “vacant property” which fetch higher premium than businesses that

  are in operation.

       82.         The broker is apparently misinformed. Plaintiffs’ business is not “dark” or

  “vacant.”

       83.         A “dark property” or “vacant property” is a building where a landlord is unable to

  find a tenant.    Plaintiffs’ business is experiencing a period of temporary suspension, justifying

  lower premium payments.

       84.         Plaintiffs’ request for refund/discount on premium is not unreasonable under the

  changed circumstances.

       85.         Plaintiffs temporarily suspended operation on or about March 16, 2020. Plaintiffs

  were able to re-open the business on or about September 1, 2020 after the Business Closure Order

  was partially lifted. Plaintiffs business was restored to 25% of maximum capacity pursuant to



                                                    14
Case 1:20-cv-05555-NGG-RML Document 19 Filed 03/04/21 Page 15 of 23 PageID #: 285




  the permitted re-opening guideline. As of February 7, 2021, Plaintiffs are permitted to operate at

  35% of the full capacity.

        86.        In the interim, the insurer’s exposure to risk of loss was substantially reduced

  during the Business Closure Order. Defendant’s exposure to liabilities, such as slip and fall,

  employee misconduct and professional liability were substantially decreased.

        87.        Plaintiffs paid full premium for the aforementioned business suspension and partial

  restoration period.     Plaintiff continues to make the same pre-pandemic premium payment during

  the re-opening period.

        88.        The New Jersey Department of Banking and Insurance (“DOBI”) recognized the

  urgency of addressing the retention of unearned premiums by the insurance companies. On May

  12, 2020, the DOBI issued Bulletin 20-22. See texts below.




        89.        The DOBI Bulletin requires an initial premium refund or other adjustments to be

  made to all adversely affected by the COVID-19 pandemic, with certain exceptions.

        90.        Plaintiffs have yet to hear from the Defendant regarding the initial premium refund

  ordered by DOBI.         In fact, Defendant raised the insurance by more than $ 6,000 in the January

  2021 renewal.       The increase is more than 30% of the original premium.5                Because the business

  is operating at lower capacity, the new premium has the same effect as tripling or quadrupling the




  5
    Plaintiffs attempted to negotiate insurance policy with other insurance companies. No insurance company will insure
  Plaintiffs during the pendency of this lawsuit. The insurance industry appears to have a “blacklist” for small
  businesses they deem to be trouble makers.

                                                           15
Case 1:20-cv-05555-NGG-RML Document 19 Filed 03/04/21 Page 16 of 23 PageID #: 286




  insurance expense.

        91.         The obligation to reduce premium is consistent with development in the insurance

  industry shortly after the pandemic outbreak.               AllState, Geico and other insurance companies

  have taken upon themselves to reduce the insurance rates.6                 The reasoning behind the discount is

  the reduction in exposure to liabilities.         Since automobile owners are driving less due to the “Stay

  at Home Order,” the accident rate has been declining thereby justifying the reduction in premium.

        92.         Pursuant to N.Y. Ins. Law § 3428(a)(McKinney 2000), the unearned premium

  should be returned to the Plaintiffs.7         The state of New Jersey has similar regulation on the issue

  of unearned premium.

        93.         The circumstances were neither foreseeable nor contemplated by the parties.                       The

  premium was set prior to the pandemic and without the knowledge of effect on the businesses.

        94.         Defendant continues to charge and retain the premium based on the pre-

  pandemic business operations and associated risks.               The risk to Defendant has not run on portions

  of the Policy.8     The risk of loss is minimal in other portions of the Policy.

        95.         The premium for the suspended business operation period must be prorated and

  adjusted accordingly.        The premium for the business restoration period must be calculated and

  adjusted.

        96.         The unearned premium results in a “windfall” for the Defendant and an unfair


  6
    https://www.natlawreview.com/article/due-to-covid-19-your-car-insurance-company-refunding-you-money
  7
    N.Y. Ins. Law § 3428(a)(McKinney 2000) states “whenever an insurance contract made or issued in this state is
  cancelled or otherwise terminated by the insured before expiration...the earned premium to be retained by the insurer
  shall be determined by the applicable rate filing.” Although this section relates to policy cancellation, the key concept
  is that the “unearned premium” must be returned to the policyholder. Furthermore, the premium is not fully earned
  at the inception of the policy. The regulation states, “commercial insurance policy that is fully earned at policy
  inception” is deemed to “have excessive rates in contravention of Article 23 of the Insurance Law.”
  8
    The Policy is separated into different “forms and endorsements.” The forms and endorsements include commercial
  general liability, commercial property and general liability. The subsections of the forms and endorsements provide
  coverage for employment related practices, commercial automobile, abusive acts, property enhancement, equipment
  breakdown protection, crisis event, among others. All sections of the Policy can be apportioned and prorated.

                                                            16
Case 1:20-cv-05555-NGG-RML Document 19 Filed 03/04/21 Page 17 of 23 PageID #: 287




  premium payment for Plaintiffs.

                                                PARTIES

       97.       Plaintiff KBH Sports Club LLC. is a New Jersey limited liability company with its

  principal place of business located at Voorhees, New Jersey, Camden County.

       98.       KBH Sports Club LLC. is wholly owned by Plaintiff David Chung.                Plaintiff

  Chung is a citizen of the State of New York and resides in Staten Island New York, Richmond

  County.

       99.       Plaintiff Chung is a third-party beneficiary to the Insurance Policies.       Plaintiff

  Chung is a third-party beneficiary under Commercial General Liability Coverage Form, Section

  II. Who Is An Insured, 1. c. Policy at *40.     The section IV 2 and 3 lists duties and obligations on

  the insured in order to make a claim or file a suit. Policy at *42.

       100.      Plaintiff Chung is also a third-party beneficiary under Building and Personal

  Property Coverage A. Coverage 5.b.(1) Personal Effects And Property of Others. Policy at *97.

  Additionally, Plaintiff Chung is a third-party beneficiary under parts of Venture Programs –

  Property Enhancement Endorsement.

       101.      This section covers a variety of losses such as those resulting from theft, property

  damage, criminal acts and other losses that are not enumerated in other parts of the Policies at

  *130.

       102.      The pandemic and the resulting Business Closure Order had a profound negative

  impact on Plaintiffs’ once thriving business.

       103.      The Business Closure Order halted all of Plaintiff’s business activities.

       104.      Unlike similar businesses that continued to charge membership fees after the

  Business Closure Order, Plaintiff ceased all billing of the membership fees.



                                                     17
Case 1:20-cv-05555-NGG-RML Document 19 Filed 03/04/21 Page 18 of 23 PageID #: 288




       105.      Most painful for Plaintiffs was the fact that they had to lay-off all employees who

  relied on Plaintiffs for their income.

       106.      Plaintiffs business continues to be affected with the limited restoration/partial re-

  opening.

       107.      Defendant American Zurich Insurance Company is a corporation organized under

  the laws of Illinois with corporate address of 1299 Zurich Way, Schaumburg, IL 60196.

                                   CLASS ACTION ALLEGATIONS

       108.      Plaintiffs bring this action pursuant to Federal Rule of Civil Procedure 23(a),

  23(b)(2) and/or 23(b)(3) (“the Class”).

       109.      The proposed Class consists of: All gyms, health clubs, health & fitness centers and

  other similarly situated businesses in the United States and its territories or possessions whose

  claims were denied by Defendant as set forth in the Complaint; and All gyms, health clubs, health

  & fitness centers and other similarly situated businesses in the United States and its territories or

  possession who over-paid insurance premium to Defendant as more fully set forth herein.

       110.      Plaintiffs also brings this suit on behalf of sub-classes consisting of insured whose

  claims were denied by Defendant in New York and New Jersey during the proposed class period

  and/or over-paid the insurance premium.

       111.      The members of the Class are so numerous that joinder is impracticable.

       112.      Plaintiffs’ claims are typical of the claims of the entire Class.

       113.      Plaintiffs will fairly and adequately represent and protect the interests of the other

  class members for purposes of Federal Rule of Civil Procedure 23(a)(4).

       114.      Plaintiffs have no interest antagonistic to those of other Class members.

       115.      Plaintiffs are committed to the vigorous prosecution of this action and has retained



                                                   18
Case 1:20-cv-05555-NGG-RML Document 19 Filed 03/04/21 Page 19 of 23 PageID #: 289




  counsel experienced in class action litigation.

       116.       Class certification is appropriate under Federal Rule of Civil Procedure 23(b)(3)

  because common questions of law and fact exist as to all members of the Class and predominate

  over any questions affecting only individual members of the Class, including, but not limited to:

       a. Whether the “all risk” policy cover losses resulting from the COVID-19 pandemic;

       b. Whether the Policy cover losses resulting from non-essential Business Closure Orders;

       c. Whether the Policy cover losses from action by civil authority denying access to the

       premises;

       d. Whether Defendant wrongfully denied coverage on the submitted claims;

       e.    Whether Defendant breached its policy by denying coverage on the COVID-19

            pandemic related losses;

       f.    Whether Plaintiffs and members of the Class sustained injuries or damages as a result of

            Defendant’s denial of submitted claims;

       g.    Whether Plaintiffs are entitled to refund of premium during the business suspension and

            the business interruption period.

       h.    Whether Defendant’s conduct constitutes unjust enrichment, and whether equity calls

            for disgorgement of unjustly obtained funds, restitution to, or other remedies for the

            benefit of the Class;

       i. Whether Plaintiffs and members of the Class are entitled to equitable relief; and

       j. Whether Defendant’s conduct rises to the level of reprehensibility under applicable law

            such that the imposition of punitive damages is necessary and appropriate to fulfill the

       societal interest in punishment and deterrence, and the amount of such damages and/or the

       multiplier to the actual or potential harm to the Class.


                                                    19
Case 1:20-cv-05555-NGG-RML Document 19 Filed 03/04/21 Page 20 of 23 PageID #: 290




       117.      Class certification under Federal Rule of Civil Procedure 23(b)(3) is superior to

  other available methods for the fair and efficient adjudication of this controversy.

       118.      Since the damages suffered by individual class members may be relatively small,

  the expense and burden of individual litigation make it virtually impossible for the class members

  to seek redress for the wrongful conduct alleged.

       119.      Plaintiffs know of no difficulty which will be encountered in the management of

  this litigation which would preclude its maintenance as a class action.

       120.      Class members have suffered and will suffer irreparable harm and damages as a

  result of Defendant’s wrongful conduct.

                                            CAUSES OF ACTION
                                                  COUNT I
                                        BREACH OF CONTRACT
       121.      Plaintiffs incorporate by reference all preceding paragraphs.

       122.      Plaintiffs and the class purchased the Policy from Defendant.

       123.      The Policy is valid and enforceable contract.   The Policy is in full force and effect.

       124.      On or about March 2020, Plaintiffs submitted its claims to Defendant.      Defendant

  has denied the coverage without factual or legal basis.

       125.      Defendant is in breach of an enforceable contract by refusing to provide coverage

  under the Policy.

       126.      No valid exclusions or limitations exist to deny coverage to Plaintiffs’ claim.

       127.      Defendant is obligated to insure, indemnify and compensate Plaintiffs for losses

  arising out from the Policy.   Plaintiffs have sustained losses covered by the Policy.

       128.      Defendant breached its contractual obligation and unjustly refused to pay claim for

  losses incurred.


                                                   20
Case 1:20-cv-05555-NGG-RML Document 19 Filed 03/04/21 Page 21 of 23 PageID #: 291




       129.      Defendant is legally bound by the contract to pay all damages caused by the breach

  of contract.

       130.      As a direct and proximate cause of Defendant’s breach, Plaintiffs and the Class

  have sustained damages.

                                                 COUNT II
                                          UNJUST ENRICHMENT
                                       Refund of Unearned Premiums
       131.      Plaintiffs incorporate by reference all preceding paragraphs.

       132.      Plaintiffs and the Class conferred a benefit on Defendant in the form of monies paid

  for a full insurance coverage.

       133.      Defendant has knowledge of these benefits.    Defendant accepted and retained the

  benefits of the full insurance premium payments.

       134.      As a result of the Business Closure Order, the business operations of Plaintiffs and

  the Class have substantially decreased or non-existent, substantially reducing Defendant’s

  exposure to risk.

       135.      Defendant has continued to charge and collect excessively unfair premiums.

  Defendant has failed and refused to voluntarily return the same.

       136.      Because Defendant did not provide the full pre-pandemic insurance coverage, it

  would inequitable for the Defendant to retain them without refunding the value thereof.

       137.      Defendant has been unjustly enriched, warranting disgorgement of excessive

  premiums paid for which Plaintiffs and the Class did not receive benefit.

                                                COUNT III
                                     MONEY HAD AND RECEIVED
                                      Refund of Unearned Premiums
       138.      Plaintiffs incorporate by reference all preceding paragraphs.


                                                  21
Case 1:20-cv-05555-NGG-RML Document 19 Filed 03/04/21 Page 22 of 23 PageID #: 292




        139.      Defendant received money in the form of insurance premium intended to fully

  cover and indemnify Plaintiff for covered losses.

        140.      The paid premium was not used for the full benefit of Plaintiffs and the Class.

  Defendant has not refunded the wrongfully obtained money to Plaintiffs and the Class.

        141.      Defendant continues to charge full premium while providing only part of the pre-

  pandemic risk coverage.

        142.       Plaintiffs demand partial return of the unearned premium paid and restore

  Plaintiffs to their original position.

                                           PRAYER FOR RELIEF

          WHEREFORE, Plaintiffs, individually and on behalf of all members of the Class, pray for

  judgment as follows:

           A.       Certifying the proposed Class as requested herein;

           B.       Declaring that Defendant is financially responsible for notifying the Class

           members of the pendency of this suit;

           C.       Declaring that Defendant has committed the violations of law alleged herein;

           D.       Providing for any and all injunctive relief the Court deems appropriate;

           E.       Awarding statutory damages in the maximum amount for which the law provides;

           F.       Awarding monetary damages, including but not limited to any compensatory,

           incidental, or consequential damages in an amount that the Court or jury will determine,

           in accordance with applicable law;

           G.       Providing for any and all equitable monetary relief the Court deems appropriate;

           H.       Awarding punitive or exemplary damages in accordance with proof and in an

           amount consistent with applicable precedent;



                                                   22
Case 1:20-cv-05555-NGG-RML Document 19 Filed 03/04/21 Page 23 of 23 PageID #: 293




           I.       Awarding Plaintiffs their reasonable costs and expenses of suit, including

           attorneys’ fees;

           J.       Awarding pre- and post-judgment interest to the extent the law allows; and

           K.       For such further relief as this Court may deem just and proper.

                                               JURY DEMAND

           Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiffs hereby demand a

  trial by jury on all claims so triable.

            Dated: March 1, 2021

                                                              /s/ James Chung
                                                              LAW OFFICE OF JAMES CHUNG
                                                              James Chung
                                                              43-22 216th Street
                                                              Bayside, NY 11361
                                                              Telephone: (718) 461-8808
                                                              Facsimile: (929) 381-1019
                                                              jchung_77@msn.com

                                                              SHEEHAN & ASSOCIATES, P.C.
                                                              Spencer Sheehan
                                                              60 Cutter Mill Road, Suite 409
                                                              Great Neck, NY 11021
                                                              Telephone: (516) 260-7080
                                                              Facsimile: (516) 234-7800
                                                              spencer@spencersheehan.com


                                                              Attorneys for Plaintiffs




                                                   23
